221 F.2d 957
Frank BASIL, Plaintiff-Appellant,v.Albert J. CYR, Deputy Commissioner, United States Department of Labor, Bureau of Employees Compensation, Ninth Compensation District, and Grain Handling Company, Inc., and The State Insurance Fund, Insurance Carrier, Defendants-Appellees.
No. 259.
Docket 23380.
United States Court of Appeals, Second Circuit.
Argued March 10, 1955.
Decided March 29, 1955.

Plaintiff appeals from an order of the United States District Court for the Western District of New York, 130 F. Supp. 642, dismissing the complaint. John Knight, Judge.
Desmond & Drury, Buffalo, N. Y., James C. Heaney, Buffalo, N. Y., for plaintiff-appellant.
Bernard Katzen, General Attorney of State Insurance Fund, New York City (Victor Fiddler, Glen Oaks, N. Y., and George J. Hayes, New York City, on the brief), for defendants-appellees Grain Handling Co., Inc., and State Insurance Fund.
Before MEDINA and HINCKS, Circuit Judges, and BURKE, District Judge.
PER CURIAM.


1
Affirmed on the opinion below, filed on September 23, 1954. While plaintiff gave some testimony on cross-examination, in addition to the quotation from his direct examination, which Judge Knight describes as the "sole evidence" of the alleged telephone conversation on April 30, 1951, this in no way alters the result.